DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.1 14
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality/allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 16, 2022 has been entered. 

Response to Amendment
2.	Applicant’s amendment under 37 C.F.R. 1.116, filed on May 16, 2022 has been considered and entered in full.
3.	In applicant’s amendments to the claims, claim 1 has been cancelled and new claims 2-21 have been added. These new claims have been analyzed below, and the previous mailed allowance on claim 1 has been withdrawn.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/18/2022 has been considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2-5, 7-8, 12-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-14, 16 and 20 of U.S. Patent No. 10,702,232 B2 (herein referred to as Williams), further in view of Silbersweig et al., U.S. Patent No. 10,586,326 B2
Regarding claim 2, Williams discloses a method for recommending personalized treatment protocols for mental health conditions, comprising: obtaining a functional scan of a patient’s brain (claim 1 – col. 18, lines 30-33 – obtaining a time series sequence of image data of a patient’s). Williams in claim 1 do not explicitly cite a functional scan, but examiner here asserts that claim 1 of Williams also cites assigning biotypes based on the behavior/function of brain regions. Therefore, a functional scan would be an obvious choice and as well known a functional scan such as fMRI is very well known and is taught by Silbersweig et al in (col. 7, lines 33 – 50; col. 11, lines 16-25 – functional magnetic resonance brain scan using MRI). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include obtaining a functional scan of patient’s brain as taught by Silbersweig in the invention of Williams. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to include obtaining a functional scan of patient’s brain as taught by Silbersweig in the invention of Williams, in order to achieve unparalleled access to detailed patterns of activity in the brain, enabling the detection of abnormalities of the brain, as well as the assessment of the normal functional anatomy of the brain, which cannot be accomplished with other imaging techniques.

classifying the patient's brain with a biotype using a neurological model (Williams - claim 1 – col. 18, lines 34-38 – assigning at least one biotype to a patient’s brain based on a neurological model); 
selecting a treatment protocol from a database based on the biotype, where the database comprises associations between treatment protocols and biotypes; and recommending the selected treatment protocol for treatment of a mental health condition of the patient (Williams - claim 1 – col. 18, lines 39-42).

Regarding claim 3, Williams discloses the method of claim 2, wherein the selected treatment protocol is a drug (claim 2 – col. 18, lines 43-45).

Regarding claim 4, claim 4 has been analyzed and rejected as per claim 3 of Williams.

Regarding claim 5, claim 5 has been analyzed and rejected as per claim 4 of Williams.	

Regarding claim 7, claim 7 has been analyzed and rejected as per claim 6 of Williams.

Regarding claim 8, claim 8 has been analyzed and rejected as per claim 10 of Williams and see rejection of claim 2.

Regarding claim 12, claim 12 has been analyzed and rejected as per claim 11 of Williams, and citations made in rejection of claim 2 in the instant application.

Regarding claim 13, claim 13 has been analyzed and rejected as per claim 12 of Williams.

Regarding claim 14, claim 14 has been analyzed and rejected as per claim 13 of Williams.	

Regarding claim 15, claim 15 has been analyzed and rejected as per claim 14 of Williams.

Regarding claim 17, claim 17 has been analyzed and rejected as per claim 16 of Williams.

Regarding claim 18, claim 18 has been analyzed and rejected as per claim 20 of Williams and see rejection of claim 2.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 6, 11, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6, 11, 16 and 21 recite subject matter that could not be found in the specification.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-5, 7-9, 11-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Silbersweig et al., U.S. Patent No. 10,586,326 B2 and further in view of Schreibmann et al., 2015, “Automated population-based planning for whole brain radiation therapy” (pp. 76-86). 
Regarding claim 2, Silbersweig discloses a method for recommending personalized treatment protocols for mental health conditions, comprising: obtaining a functional scan of a patient’s brain (col. 7, lines 33 – 50; col. 11, lines 16-25 – functional magnetic resonance brain scan using MRI); 
classifying the patient's brain with a biotype using a neurological model (col. 9, lines 25-32 - The biomarkers (biotypes) can be used for identifying and tracking pathophysiological mechanisms, pathways of disease, and pathways of symptom expression. These biomarkers can also be used to provide biologically-based disease classification and subtyping. Using biomarkers generated in this manner, early disease detection can be achieved, and trajectory-altering interventions can be determined and assessed.; col. 10, lines 59-61 the biomarker can be used to classify a particular neuropsychiatric, neurodevelopment, neurobehavioral, or other neurological disorder; col. 15, line 58 – col. 16, line 4 – the biomarkers can be used to identify neural circuits associated with particular neuropsychiatric, neurodevelopment, neurobehavioral, or other neurological disorder…..the biomarkers provide information about anatomical targets, such as regions of the brains that are associated with particular neuropsychiatric, neurodevelopment, neurobehavioral, or other neurological disorder, or with symptoms thereof; col. 7, lines 5-29, col. 10, lines 5-12; col. 12, lines 1-18 and col. 13, lines 11-25 – biomarker using a neurological model);
Claim 2 further recites “selecting a treatment protocol from a database based on the biotype, where the database comprises associations between treatment protocols and biotypes; and recommending the selected treatment protocol for treatment of a mental health condition of the patient”. Silbersweig in (col. 9, lines 9-23) teaches “These biomarkers can generally provide a foundation for the development of non-invasive diagnostics and targeted therapeutics in neuropsychiatric, neurodevelopmental, neurobehavioral, and other neurological disorders. In some instance, the biomarkers can provide risk and resilience profiling that can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, such as pharmacologic, brain stimulation, or psychotherapeutic therapies; the evaluation of new interventions; and the prediction of clinical response and outcome. Embodiments thus have utility in diagnostic and prognostic applications, identification of druggable targets to aid in therapeutic development or drug repurposing, and identification of biomarkers to evaluate existing therapeutics and to predict treatment response”; and further in (col. 14, lines 15-30) teaches “biomarker is useful for identifying different indications for an existing therapeutic…. the biomarker identifies regions in the brain associated with a particular neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder, or with symptoms thereof. Such a biomarker is useful for identifying anatomical regions or related neural signatures that can be targeted for treatment, such as by deep brain stimulation (“DBS”) or the like. Clearly, as cited in Silbersweig biomarkers can be associated with treatment protocols/therapeutic selection and further can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, but does not explicitly teach selecting a treatment protocol from a database. However, examiner here asserts that treatment databases and selection of treatment from the database is very well known and is taught by Schreibmann. Schreibmann in Abstract on page 76 teaches “treatment plan is generated by searching a database of previously stored treatment plans”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select a treatment plan from a database as taught by Schreibmann in the invention of Silbersweig. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to select a treatment plan from a database as taught by Schreibmann in the invention of Silbersweig, in order to provide a cost-effective automated solution (see Schreibmann – last few lines on page 76).

	Regarding claim 3, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, wherein the selected treatment protocol is a drug (see Silberweig - col. 9, lines 9-23 - “These biomarkers can generally provide a foundation for the development of non-invasive diagnostics and targeted therapeutics in neuropsychiatric, neurodevelopmental, neurobehavioral, and other neurological disorders. In some instance, the biomarkers can provide risk and resilience profiling that can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, such as pharmacologic, brain stimulation, or psychotherapeutic therapies; the evaluation of new interventions; and the prediction of clinical response and outcome. Embodiments thus have utility in diagnostic and prognostic applications, identification of druggable targets to aid in therapeutic development or drug repurposing, and identification of biomarkers to evaluate existing therapeutics and to predict treatment response).

Regarding claim 4, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, wherein the selected treatment protocol is a behavioral therapy (see Silberweig - col. 9, lines 9-23 - “These biomarkers can generally provide a foundation for the development of non-invasive diagnostics and targeted therapeutics in neuropsychiatric, neurodevelopmental, neurobehavioral, and other neurological disorders. In some instance, the biomarkers can provide risk and resilience profiling that can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, such as pharmacologic, brain stimulation, or psychotherapeutic therapies; the evaluation of new interventions; and the prediction of clinical response and outcome. Embodiments thus have utility in diagnostic and prognostic applications, identification of druggable targets to aid in therapeutic development or drug repurposing, and identification of biomarkers to evaluate existing therapeutics and to predict treatment response).

Regarding claim 5, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, wherein the selected treatment protocol is a neuromodulation therapy (see Silberweig - col. 9, lines 9-23 - “These biomarkers can generally provide a foundation for the development of non-invasive diagnostics and targeted therapeutics in neuropsychiatric, neurodevelopmental, neurobehavioral, and other neurological disorders. In some instance, the biomarkers can provide risk and resilience profiling that can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, such as pharmacologic, brain stimulation, or psychotherapeutic therapies; the evaluation of new interventions; and the prediction of clinical response and outcome. Embodiments thus have utility in diagnostic and prognostic applications, identification of druggable targets to aid in therapeutic development or drug repurposing, and identification of biomarkers to evaluate existing therapeutics and to predict treatment response).

Regarding claim 7, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, further comprising: calculating an efficacy metric reflecting an estimated likelihood of success of application of the selected treatment protocol to the patient; and providing the efficacy metric (col. 16, line 55 – col. 17, line 9 – evaluating the efficacy of the treatment by providing degree of efficacy).
	
Regarding claim 8, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, wherein the functional scan of the patient’s brain is a functional magnetic resonance imaging scan (see the citations made in the rejection of claim 2).

Regarding claim 9, the combined invention of Silberweig and Schreibmann teaches the method of claim 2, further comprising providing a visualization of the biotype, where the visualization indicates relative connectivity in a plurality of neural circuits of the brain (col. 13, lines 59-61 - A report can then be generated, as indicated at step 212, based on the generated biomarker. As one example, the report can include displaying the biomarker on a display; col. 12, lines 1-18 - the biomarker can include covariance patterns or co-varying traits expressed in the form of inter-regional correlation or association matrices, which can be analyzed to extract qualitative and quantitative summaries, characteristics, or indices of interaction patterns in brain network organization (i.e., interactome or connectome mapping). Complex network-based analyses are thus used to reveal hierarchical modularity in functional and structural brain activity and connectivity across neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorders and across subsets of valenced conditions (e.g., functional tasks). Biomarkers generated in this manner provide the ability to define organizational and disorganizational principles for human mental disease networks, to determine the interconnections or interactions among classically defined psychiatric diagnosis classes, and to develop a logical basis for a novel systems approach to psychiatric disease classification; col. 15, lines 56-67 - the biomarkers can be used to identify neural circuits associated with particular neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorders or with symptoms thereof; col. 37, lines 20-22 - Anticipatory Threat and Emotional Memory/Linguistic Threat fMRI paradigms were used to monitor brain circuitry changes associated with PFCBT (n=8).)

Regarding claim 11, the combined invention of Silberweig and Schreibmann teaches the The method of claim 2, wherein the treatment protocol comprises a plurality of treatment modalities ((see Silberweig - col. 9, lines 9-23 - “These biomarkers can generally provide a foundation for the development of non-invasive diagnostics and targeted therapeutics in neuropsychiatric, neurodevelopmental, neurobehavioral, and other neurological disorders. In some instance, the biomarkers can provide risk and resilience profiling that can guide early intervention and prevention; mechanistic illness subtyping that can guide individualized therapeutic selection, such as pharmacologic, brain stimulation, or psychotherapeutic therapies; the evaluation of new interventions; and the prediction of clinical response and outcome. Embodiments thus have utility in diagnostic and prognostic applications, identification of druggable targets to aid in therapeutic development or drug repurposing, and identification of biomarkers to evaluate existing therapeutics and to predict treatment response; where different modalities can be pharmacologic, brain stimulation, or psychotherapeutic therapies; col. 32, lines 48-50).

Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 2.

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 3.

Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim 4.

Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 5.

Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim 7.

Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 8.

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 9.

Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 11.

12.	Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silbersweig et al., U.S. Patent No. 10,586,326 B2, further in view of Schreibmann et al., 2015, “Automated population-based planning for whole brain radiation therapy” (pp. 76-86); and, further in view of Williams, September 21 2016, “Defining biotypes for depression and anxiety based on large-scale circuit dysfunction: A theoretical review of the evidence and future directions for clinical translation (pp. 1-30).
	Regarding claim 10, claim 10 recites “The method of claim 9, wherein neural circuits in the plurality of neural circuits are selected from the group consisting of: default mode; salience; negative affect; positive affect; attention; and cognitive control”. As cited in the rejection of claim 9, the combined invention of Silberweig and Schreibmann teaches the analysis of neural circuits but does not specifically teach neural circuits in the plurality of neural circuits are selected from the group consisting of: default mode; salience; negative affect; positive affect; attention; and cognitive control”. However, Williams, in the same field of endeavor, teaches neural circuits in the plurality of neural circuits are selected from the group consisting of: default mode; salience; negative affect; positive affect; attention; and cognitive control” (page 3 – Topic – Neural circuit selection). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select neural circuits in the plurality of neural circuits from the group consisting of: default mode; salience; negative affect; positive affect; attention; and cognitive control as taught by Williams in the combined invention of Schreibmann and Silbersweig. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to select neural circuits in the plurality of neural circuits from the group consisting of: default mode; salience; negative affect; positive affect; attention; and cognitive control as taught by Williams in the combined invention of Schreibmann and Silbersweig, in order to achieve controlled studies of characterizing depression and anxiety disorders, and limiting the studies to fewer selected disorders.

Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 10.

13.	None of the prior arts as cited teach the subject matter as recited in claims 6 and 16.
		


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 15, 2022